Claimant does not dispute the fact that although the decision of the local unemployment insurance office was mailed to him on March 19, 1990, he did not request a hearing until after the 30-day statutory time period to do so had expired (see, Labor Law § 620 [1] [a]). There was no evidence that *860claimant was in any way prevented from filing a timely request. Under the circumstances, the Unemployment Insurance Appeal Board correctly sustained the Administrative Law Judge’s determination that she lacked jurisdiction to rule on the merits of claimant’s case (see, Matter of Bush [Levine], 53 AD2d 768; Matter of Cohen [Levine] 52 AD2d 695; Matter of Adams [Levine] 51 AD2d 1079; Matter of Montalvo [Levine] 51 AD2d 839).
Mikoll, Yesawich Jr., Levine, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.